Duckworth, Chief Justice.
It appearing from the uncontradicted evidence in this record that the respondent to the citation for contempt had been temporarily enjoined and restrained, after a hearing, from burning any of the materials stored on his salvage dump pending the final trial of the case, and he had continued to add materials to a fire on his property which he testified that he did not set, he thereby violated the court order, and the trial court did not err in adjudging him in contempt.

Judgment affirmed.


All the Justices concur.